Citation Nr: 1549597	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  11-26 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus.
 
2.  Entitlement to service connection for multiple joint pain, to include the lower spine and hands. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to July 1991, to include service in Southwest Asia during the Persian Gulf War. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in St. Louis, Missouri.  A written transcript of this hearing was prepared and associated with the evidence of record.

In May 2014, the Board reopened the previously denied claim of entitlement to service connection for multiple joint pain and diabetes mellitus, type II.  The Board then remanded both issues to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the February 2015 Supplemental Statement of the Case (SSOC), additional evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in April 2015.  38 C.F.R. §§ 20.800, 20.1304 (2015).

The Veteran's multiple joint pain claim originally included the right knee, in addition to the lumbar spine and hands.  However, a September 2014 rating decision granted service connection for degenerative joint disease of the right knee.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, the right knee claim has been resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for multiple joint pain, to include the lower spine and hands, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current Type II diabetes mellitus was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSION OF LAW

Service connection for Type II diabetes mellitus is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in October 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in September 2010 and July 2014, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file and thorough examinations of the Veteran.  The July 2014 VA examination also included a medical opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in May 2012.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issue as "whether new and material evidence has been received to reopen a claim of service-connection for diabetes mellitus type two," which was correct at the time of the hearing.  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from Missouri Veterans Commission.  Id.  The VLJ and representative asked the Veteran questions regarding the element of the claim that was lacking to substantiate the claim for benefits (i.e., at that time, a current diagnosis to reopen the previously denied claim).  The representative and the VLJ also asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its May 2014 remand directives for the diabetes mellitus claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA examination and medical opinion, which were provided in July 2014.  The remand also included obtaining the Veteran's recent VA treatment records, which were obtained and associated with the claims file.  Finally, the remand included readjudicating the claim, which was accomplished in the February 2015 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for Type II diabetes mellitus.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including diabetes mellitus, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examinations in September 2010 and July 2014, the Veteran was diagnosed with Type II diabetes mellitus.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs do not show treatment for or a diagnosis of Type II diabetes mellitus.  Instead, the clinical records of March 1991 reflect that the Veteran presented with complaints of polydipsia and polyuria with weak shaky spells in between meals or just before meals.  He indicated that his family history was positive for diabetes.  The Veteran reported having the feeling that he was going to pass out, as well as the feeling that he was hyperactive after having a candy bar or soda as a snack.  He indicated that cuts took a long time to heal and that he had been having a problem with night vision.  He also described an increase in sleeping time and having a hard time getting started upon waking.  Diagnostic procedures were initiated in March 1991 to determine whether the Veteran had diabetes mellitus.  Laboratory analysis of the Veteran's urine was said to be negative.  The assessment was no evidence of diabetes at this time.  A notation was entered that a fasting blood sugar was still pending, and that the Veteran would be called if it was abnormal.  There was no further notation with regard to that entry.  The STRs are silent for any further evaluation for diabetes.  On the June 1991 Report of Medical History computed by the Veteran in conjunction with his separation examination, he indicated a desire to be evaluated for diabetes due to his family history.  The June 1991 military separation examination is not of record.  There are no other pertinent records in the Veteran's STRs.  His active military service ended in July 1991.  

Post-service, an August 1991 VA treatment record diagnosed the Veteran with rule out diabetes mellitus and rule out hypoglycemia.

The Veteran underwent a VA examination in February 1992.  At that time, the Veteran gave a history of shakiness and hunger, which was said to be suggestive of hypoglycemia.  He stated that he sometimes nearly fainted, but that he had not passed out.  He indicated that his sugar level has been slightly below normal.  The Veteran reported that eating helped when he had shaking spells.  The Veteran's reported family history of diabetes was recorded by the VA examiner.  The VA examiner indicated that the examination was within normal limits regarding general findings.  Specifically, the examination report stated that:  (1) There was no history of ketoacidosis, as his history was stated to be compatible with hypoglycemic episodes and that at least one blood sugar was reported to be slightly below normal; (2) Diet was not restricted, even though the Veteran had been asked by physicians to watch his weight; (3) Strength was normal; (4) There was a 5 pound change in weight, upward and downward with occasional anal pruritus that fluctuated as much as his weight; and, (5) Blood sugar was 97.  The diagnosis was history compatible with hypoglycemia, possible early diabetes mellitus (positive family history of diabetes).

On the basis of the equivocal statement about "possible" early diabetes mellitus, the AOJ again arranged for the Veteran to be afforded a VA examination in May 1992.  His history was essentially the same as in February 1992.  He did report decreased vision at night.  There was no diabetic retinopathy on funduscopic examination.  Testing showed that glucose tolerance testing (GTT) was "fasting 95; 1 hour."  The other values reported were 1/2 hour, 126; 1 hour, 122; and 2 hours, 98.  Urine was negative for sugar.  The examiner noted that the Veteran's history was compatible with hypoglycemia, but that "GTT not presently diagnostic of diabetes."  The examiner noted that hyperglycemia suggests early diabetes, but is not pathognomonic.

A September 2002 VA treatment record documented, in pertinent part, that the Veteran was not a diabetic.

The first post-service diagnosis of diabetes mellitus was at the September 2010 VA examination, which was conducted for the purposes of establishing VA disability benefits.  In the VA examination, the VA examiner documents that based upon the Veteran's blood sugar readings, his diabetes mellitus began in August 2009.  Again, the Veteran's active duty ended in July 1991.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

A medical opinion was not provided at the September 2010 VA examination.

On VA examination in July 2014, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current Type II diabetes mellitus was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's May 1992 VA examination results indicated that he had reported symptoms that resembled hypoglycemia without any formalized laboratory testing to rule in or out hypoglycemia.  The lab testing for glucose tolerance testing of 1991 did not reveal hypoglycemia.  The examiner stated that hypoglycemia is low blood glucose levels, whereas, hyperglycemia involves elevated blood glucose levels.  The examiner found that there is no correlation and diabetes mellitus has not been found to be a causative agent for hyperglycemia.  The examiner noted that the Veteran was diagnosed with diabetes mellitus in the 2010 time frame.  

In forming his medical opinion, the July 2014 VA examiner also cited to the medical literature.  Specifically, the examiner reviewed Harrison's Principles of Internal Medicine, 18th Edition, page 2968, chapter 344, which states that diabetes mellitus refers to a group of common metabolic disorders that share the phenotype of hyperglycemia.  Several distinct types of diabetes mellitus are caused by complex interaction of genetic and environmental factors.  Depending on the etiology of the diabetes mellitus, factors contributing to the hyperglycemia include reduced insulin secretion, decreased glucose utilization, and increased glucose production.  The metabolic dysregulation associated with diabetes mellitus causes secondary pathophysiological changes and multiple organ systems that impose a tremendous burden on the individual with diabetes and on the healthcare system.  Diabetes mellitus is classified on the basis of pathogenic processes that lead to hyperglycemia, as opposed to earlier criteria such as age of onset or type of therapy.  The two broad categories of diabetes mellitus are designated type I and type II.  Both types of diabetes are proceeded by "phase an abnormal glucose almost basis as pathogenic processes progress."  Type 1 diabetes mellitus is a result of complete or near total insulin deficiency.  Type 2 diabetes mellitus is a heterogeneous group of disorders characterized by variable degrees of insulin resistance, and appeared insulin secretion, and increased glucose production.  In summary, the July 2014 VA examiner found that the Veteran's diabetes mellitus was not attributed to or incurred in military service.

The VA examiner clearly reviewed the STRs, the post-service treatment records, and the medical literature.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  There is no contrary opinion of record in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for Type II diabetes mellitus is not warranted.

The Board notes the Veteran's contentions that he had symptoms in service which were the manifestations of  diabetes mellitus.  While the Veteran is competent to report on what symptoms he had in service, he is not competent to state that those symptoms represented the onset of diabetes mellitus.  In this regard, he lacks the medical training to offer such an etiology opinion.  As such, his assertion that his symptoms in service represented the onset of diabetes mellitus lacks probative value, especially in light of the probative medical opinion evidence of record.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for Type II diabetes mellitus is not warranted.



ORDER

The claim of entitlement to service connection for Type II diabetes mellitus is denied.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's multiple joint pain claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board previously remanded this claim in May 2014 for, in pertinent part, a VA examination and medical opinion to be obtained regarding the nature and etiology of the Veteran's multiple joint pain, to include the lower spine and hands.  Upon remand, a VA examination was obtained in July 2014.  The VA examiner diagnosed the Veteran with arthritis of the lumbar spine since 2005 and left hand arthritis since July 2014.  However, the VA examiner did not specifically provide an opinion as to whether the Veteran's multiple join pain, to include of the ankles (see hearing transcript) and the right hand represented an undiagnosed illness.   Additionally, the examiner, in stating that there was no evidence to verify that the lumbar strain occurred during military service, failed to provide a basis for this statement and failed to point to any evidence in the claims file as support.   Moreover, there was no direct medical nexus opinion for the left hand arthritis diagnosis in the July 2014 VA examination report or in the December 2014 VA addendum report.  These medical opinions were requested by the Board in its remand directives.  A remand by the Board confers on the Veteran the right to VA compliance with the terms of the remand order and imposes on the VA Secretary a concomitant duty to ensure compliance with those terms.  Stegall, 11 Vet. App. at 271.  Thus, the Board finds that VA addendum medical opinions are needed to address the Board's May 2014 remand directives.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's complaint of multiple joint pain, including of the hands, back and ankle.  The VA examiner should thoroughly review the Veteran's VA file, particularly the STRs and lay statements.  

The examiner should obtain from the Veteran a complete history regarding pain in multiple joints.  In this regard, all joints in which he complains of pain should be identified.  Thereafter, the examiner should state whether such pain is due to a known diagnosis and if such, the diagnosis should be recorded.

The VA examiner is requested to specifically address the following questions: 

a) Is it at least as likely as not (at least a 50-50 probability) that the Veteran's current arthritis of the lumbar spine is related to his active military service?  Is it at least as likely as not (at least a 50-50 probability) that the Veteran developed arthritis of the spine within one year of his July 1991 service discharge.

b) Is it at least as likely as not (at least a 50-50 probability) that the Veteran's current arthritis of the left hand is related to his active military service?  Is it at least as likely as not (at least a 50-50 probability) that the Veteran developed arthritis of the left hand within one year of his July 1991 service discharge.

If the examiner does not find a diagnosed disability associated with pain in a particular joint, then the examiner should opine as to whether it is at least as likely as not (at least a 50-50 probability) that any of the Veteran's reported joint symptomatology is the result of an undiagnosed illness.  As previously noted, an undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  The examiner should consider and discuss the May 2006 and November 2011 findings of no rheumatoid arthritis when formulating an opinion. 

A complete rationale must be offered for all opinions offered, and the Veteran's lay assertions must be considered and discussed as well.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science that applies to this case, which may reasonably explain the medical guidance in the study of this case.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully explain why this is the case.  

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


